Title: To Thomas Jefferson from Francis Walker Gilmer, 13 March 1825
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
13. March 1825
I send you a very full account of all that passed between Mr B. & myself. I am astonished he should be so entirely in error, from any thing I ever said or, wrote, for I know not what Mr Barlow may have told him.I am surprised that the books from the continent which were to be shipped in Novr were not shipped on 29th Jany. I cannot understand this. I have been waiting 6 weeks for a letter from Mr Garrett, to write to Gowan & Marx about them.I will observe that the best authority in G.B. told me, that all your astronomical apparatus of the higher kind, may be had ⅓ cheaper, & actually better, in Munich, than in London.What are made in London should be, by Dollond, immediately opposite St. Pauls.yours most trulyFr W Gilmer